Exhibit 10.92

 

Amendment of Executive Retention and Severance Agreement

 

This Amendment of Executive Retention and Severance Agreement (the “Amendment”)
is entered into effective as of January 28, 2013 between Move, Inc. (the
“Company”) and Rachel Glaser (“Executive”).  In consideration of the mutual
covenants contained herein and the continued employment of Executive by the
Company, the parties agree as follows:

 

1.  Section 2.4 of the Executive Retention and Severance Agreement between
Executive and the Company dated December 21, 2011 (the “Retention Agreement”)
shall be emended to read in its entirety as follows:

 

“2.4                         Stock Award Acceleration.  Immediately prior to the
effective date of the Change of Control, 100% of all outstanding stock options
granted, restricted stock units granted  and/or restricted stock issued to
Executive (collectively the “Outstanding Equity”), shall vest. In addition, all
Outstanding Equity consisting of stock options shall be exercisable by Executive
for a period of ninety (90) days following the end of such transition period (if
any) or ninety (90) days following termination if the Company requests no
transition period.”

 

2.  Section 3.4 of the Retention Agreement shall be amended to read in its
entirety as follows:

 

“3.4                         Stock Award Acceleration. Upon Executive’s
termination date, 100% of all Outstanding Equity shall vest. In addition, all
Outstanding Equity consisting of stock options shall be exercisable by Executive
for a period of ninety (90) days following the end of such transition period (if
any) or ninety (90) days following termination if the Company requests no
transition period.”

 

3.  The last sentence of Section 5.4 of the retention Agreement shall be amended
to read in its entirety as follows:

 

“In the event of a termination of Executive’s employment (1) by the Company as a
result of the Disability of Executive or (2) as a result of the death of
Executive, Executive (or Executive’s estate) shall be entitled to the benefits
of Section 3 and to the benefits of the terms of the applicable incentive plan
under which any equity has been granted to Executive to the extent such terms
are more favorable to the Executive than those set forth in Section 3.”

 

IN WITNESS WHEREOF, the Company and Executive have caused this Amendment to be
executed on the day and year first above written.

 

MOVE, INC.

 

 

 

 

By:

/s/ Steven H. Berkowitz

 

Its:

CEO

 

 

 

 

/s/ Rachel Glaser

 

Rachel Glaser

 

 

--------------------------------------------------------------------------------